Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 96-115 are pending and examined. Claims 1-95 are canceled.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/15/2019, 1/30/2020, 4/8/2020, and 7/24/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claim 101 is objected to because of the following informalities:  Claim 101, Ln.3 recites, "contact point which are provided...". However, it appears in this instant that "point" should be "points" to be grammatically correct.  Appropriate correction is required.
Claim Interpretation
The detection device is not positively recited, and is therefore not considered to limit the claims. See MPEP 2115.
Regarding Claim 101, Ln. 2, “the second connection end” is recited, without any indication in the claims as to what the second connection end is related to. However, the instant Specification Pg. 2, 3rd Para., indicates that “The detection instrument can further comprise a slot configured to receive the consumable cassette, and a second connection end 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 96-115 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 96, Ln. 3 recites “a test information”. However, it is unclear if this test information is the same or different from the test information previously recited in Claim 96. For purposes of compact prosecution, the above limitation has been examined as “the test information”.
Claim 101 recites the limitation "the second connection end" in Ln. 2.  There is insufficient antecedent basis for this limitation in the claim. For purposes of compact prosecution, the above limitation has been examined as “a second connection end”.
Claim 103 recites, “The consumable cassette of claim 98, wherein the chip is a read/write chip”, without reciting any further structure to differentiate it between the chip of 
 Claim 106, Lns. 1-2 recite “a category of detection”. However, it is unclear what a category of detection is. Is a category of detection related to the method of detection, the materials used in the detection method, both, or something else? Further clarification is needed. For purposes of compact prosecution, the above limitation has been examined as including the method of detection and/or the materials used in the detection method.
Claim 111, Lns. 1-2 recite “a threshold for reaction over time failure”. However, it is unclear what a threshold for reaction over time failure is. Further clarification is needed. For purposes of compact prosecution, the above limitation has been examined as relating to either a reaction taking an unacceptably long amount of time or a reaction that has taken place an unacceptably long time ago before detection/measurement.
Claim 112, Lns. 1-2 recite “a threshold for consumable failure”. However, it is unclear what a threshold for consumable failure is. Further clarification is needed. For purposes of compact prosecution, the above limitation has been examined as any situation in which the consumable is deemed unfit for use with a detection device.
Claims 97-100, 102, 104, 105, and 107-110, and 113-115 are rejected as depending on a rejected claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 96-99, 102-104, 107, and 113-115 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goodnow et al. (US Pub. No. 2006/0226985; hereinafter Goodnow).

Regarding claim 96, Goodnow discloses a consumable cassette ([0012]-[0013], [0027], see Fig. 6). The consumable cassette comprises a consumable and a circuit board containing a test information ([0012]-[0013], see Fig. 6 at test strip 600 including RFID chip 602 on PCB substrate 603, where the chip has data representing test information about the strip). The consumable cassette is configured to be inserted into a detection device, and the test information is configured to be read from the circuit board by a reading unit of the detection device (the detection device is not positively recited. However, the test strip appears capable of being inserted into a detection device, and the test information appears capable of being read by a reading unit of a detection device. Further, these limitations are disclosed in [0012]-[0013]).
	Note: The instant Claims contain a large amount of functional language (ex: “configured to…”, “for storing…”, etc.).  However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.

Regarding claim 97, Goodnow discloses the consumable cassette of claim 96. A detection is configured to be performed on the consumable by a detection unit of the detection device, based on the test information, to obtain a detection result (the test strip appears to be capable of having a detection performed on it by a detection device, based on the test information, to obtain a detection result).

Regarding claim 98, Goodnow discloses the consumable cassette of claim 96. The circuit board comprises a chip for storing the test information ([0012]-[0013]).

Regarding claim 99, Goodnow discloses the consumable cassette of claim 98. The circuit board comprises a first connection end which is electrically connected with the chip ([0012]-[0013], [0027], the RFID chip 602 is mounted on a PCB substrate 603, see Fig. 6. A printed circuit board intrinsically connects electrical components).

Regarding claim 102, Goodnow discloses the consumable cassette of claim 96. Goodnow further discloses that the consumable is exposed through a detection area ([0012]-[0013], the test strip is inserted into a glucose meter, [0003], see Fig. 2 at test strip 202 inserted into glucose meter 100 for detecting glucose level and displaying glucose level on display 104).

Regarding claim 103, Goodnow discloses the consumable cassette of claim 98. Goodnow further discloses that the chip is a read/write chip ([0041], the RFID chip can be read and written repeatedly), and that the chip is configured to further store a test result (the chip can store data, and is therefore capable of storing a test result).

Regarding claim 104, Goodnow discloses the consumable cassette of claim 96. Goodnow further discloses that the test information comprises one or more of an anti-counterfeiting code, a category of detection, a consumable number, a consumable batch number, a date of production, an expiration date, a time of first read/write operation, a number of read/write operations, a limit for number of read-write, a limit for consumable reaction time, a threshold for insufficient sampling volume, a name of a test line, a name of a control line, a parameter of signal pre-processing, a threshold for reaction over time failure, a threshold for consumable failure, a calibration curve, a correction parameter, a critical value of result gear level, and a unit of testing ([0041], the memory of the RFID chip can store test strip calibration codes, lot number, manufacture date, expiration date, other calibration information, or the type of strip).

Regarding claim 107, Goodnow discloses the consumable cassette of claim 96. Goodnow further discloses that the test information comprises a date of production and an expiration date ([0041], the test information includes manufacture date and expiration date). The detection device is configured to determine, based on the date of production, the expiration date, and a current time of the detection instrument, whether the consumable is expired (the detection device is not positively recited. However, given the proper test information, it appears that a detection device would be capable of determining whether a consumable is expired).

Regarding claim 113, Goodnow discloses the consumable cassette of claim 96. Goodnow further discloses that the consumable comprises a test strip ([0012]-[0013]).

Regarding claim 114, Goodnow discloses the consumable cassette of claim 96. Goodnow further discloses that the consumable is capable of carrying a body fluid ([0012]-[0013], [0028], glucose test strip 600 includes a sample chamber, [0004], the sample may be blood).

Regarding claim 115. Goodnow discloses the consumable cassette of claim 114. Goodnow further discloses that the body fluid is blood or urine ([0012]-[0013], [0028], [0004]).

Claim Rejections - 35 USC § 103
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 109 and 111 are rejected under 35 U.S.C. 103 as being unpatentable over Goodnow.

Regarding claim 109, Goodnow discloses the consumable cassette of claim 96. Goodnow further discloses the test information ([0041]). The detection device is configured to determine whether the consumable is overused by comparing an actual number of read-write operations of the consumable cassette with the limit for number of read-write operations, the actual number of read-write operations of the consumable cassette being stored in the circuit board of the consumable cassette (the detection device is not positively recited. However, given the proper test information, it appears that a detection device would be capable of determining whether a consumable is overused by comparing an actual number of read-write operations with a limit for a number of read-write operations. Further, the circuit board appears capable of storing the number of read-write operations).
	Goodnow fails to explicitly disclose that the test information comprises a limit of number of read-write operations.
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the test information comprise a limit of the number of read-write operations, as having a limit of number of read-write operations would ensure that the consumable cassette would only be used a predetermined number of times, as consumable cassettes deteriorate over time, affecting the accuracy of the testing results. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to store the actual number of read-write operations in the circuit board in 

Regarding claim 111, Goodnow discloses the consumable cassette of claim 96. Goodnow further discloses the test information ([0041]). The detection device is configured to determine whether the consumable reaction time is unreasonably long by comparing a calculated value of a pre-scanned data of the consumable by the detection instrument with the threshold for reaction over time failure (the detection device is not positively recited. However, given the proper test information, it appears that a detection device would be capable of determining whether a consumable reaction time is unreasonably long by comparing data of the consumable with a threshold for reaction over time failure).
	Goodnow fails to explicitly disclose that the test information comprises a threshold for reaction over time failure.
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the test information comprise a threshold for reaction over time failure, as ensuring that a measurement is taken within a reasonably close time to sample application will reduce the risk of contamination, as well as any undesired side reactions that may affect the accuracy of the results. Further, ensuring that a reaction does not take an unacceptably amount of time will increase throughput by discarding samples that appear to not be reacting properly.

Claims 100 and 101 are rejected under 35 U.S.C. 103 as being unpatentable over Goodnow in view of Neel et al. (US Pub. No. 2007/0212258; hereinafter Neel; already of record on the IDS received 4/8/2020).

Regarding claim 100, Goodnow discloses the consumable cassette of claim 99. Goodnow further discloses the first connection end (see Claim 99 above at Goodnow teaching a first connection end at [0012]-[0013], [0027], Fig. 6). 
	Goodnow fails to explicitly disclose that the first connection end comprises a contact plate, and the reading unit comprises a contact point matching the contact plate.
	Neel is in the analogous field of coding diagnostic meters (Neel [0011]). Neel teaches a first connection end that comprises a contact plate (Neel; [0080]-[0081], see Fig. 21 at coded memory chip 151 and PCB 153 having contact pads 149 for transferring or storing lot code information on test strip containers), and a reading unit comprising a contact point matching the contact plate (the reading unit is not positively recited. Further, see Neel, Fig. 21 at meter 130 having mechanical connecting contacts 155 for contacting contact pads 149). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first connection end in the cassette of Goodnow to comprise a contact plate, and a reading unit comprising a contact point matching the contact plate as in Neel, as Neel teaches that a contact plate on a consumable cassette can be matched with contact points on a meter to read and transfer data from the cassette into the meter (Neel; [0080]-[0081], see Fig. 21).

Regarding claim 101, Goodnow discloses the consumable cassette of claim 99. Goodnow further discloses the first connection end (see Claim 99 above at Goodnow teaching a first connection end at [0012]-[0013], [0027], Fig. 6). 
	Goodnow fails to explicitly disclose that the first connection end comprises contact plates which are provided in a matrix, and wherein a second connection end comprises contact points which are provided in a matrix.
	Neel teaches a first connection end that comprises contact plates which are provided in a matrix (Neel; [0080]-[0081], see Fig. 21 at coded memory chip 151 and PCB 153 having contact pads 149 for transferring or storing lot code information on test strip containers), and a second connection end comprising contact points which are provided in a matrix (the second connection end is not positively recited. Further, see Neel, Fig. 21 at meter 130 having mechanical connecting contacts 155 for contacting contact pads 149). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first connection end in the consumable cassette of Goodnow to comprise contact plates which are provided in a matrix, and a second connection end comprising contact points which are provided in a matrix as in Neel, as Neel teaches that a matrix of contact plates on a consumable cassette can match with a corresponding matrix of contact points on a meter to read and transfer data from the cassette into the meter (Neel; [0080]-[0081], see Fig. 21).

Claim 105 is rejected under 35 U.S.C. 103 as being unpatentable over Goodnow in view of Bartolome (US Pub. No. 2015/0099307).

Regarding claim 105, Goodnow discloses the consumable cassette of claim 96. Goodnow further discloses the test information ([0041]). The detection device is configured to determine, based on the anti-counterfeiting code, whether the consumable is a counterfeit (the detection device is not positively recited. However, given the proper test information, it appears that a detection device would be capable of determining whether a consumable is a counterfeit).
	Goodnow fails to explicitly disclose that the test information comprises an anti-counterfeiting code.
	Bartolome is in the analogous field of blood glucose test strips (Bartolome [0002]). Bartolome teaches an anti-counterfeiting code (Bartolome [0016]-[0017]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the test information in the consumable cassette of Goodnow to comprise an anti-counterfeiting code as in Bartolome, as Bartolome teaches that counterfeit test strips can be provide incorrect test values which, in the case of blood glucose test strips, can result in a patient taking too little or too much insulin, resulting in serious injury or death. Therefore, it is imperative to ensure that consumable cassettes used in an analysis are authentic (Bartolome [0006]).


Claim 106 is rejected under 35 U.S.C. 103 as being unpatentable over Goodnow in view of Griffith et al. (WO Pub. No. 2005/040793; hereinafter Griffith).

Regarding claim 106, Goodnow discloses the consumable cassette of claim 96. Goodnow further discloses that the test information comprises a category of detection and a consumable batch number ([0041], test information may include a strip type and lot number). Goodnow further discloses that the detection device is configured to determine, based on the category of detection, the consumable number, and the consumable batch number, whether the consumable is a product being recalled (the detection device is not positively recited. However, given the proper test information, it appears that a detection device would be capable of determining whether a consumable is a product being recalled based on the category of detection, consumable number, and consumable batch number).
	Goodnow fails to explicitly disclose that the test information comprises a consumable number.
	Griffith is in the field of test sensors incorporating re-writable memory (Griffith [0022]). Griffith teaches test information comprising a consumable number (Griffith [0065]-[0066], test information includes strip number, as well as strip identification information). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the test information in the consumable cassette of Goodnow to comprise a consumable number as in Griffith, as Griffith teaches that a consumable number will enable a reader to obtain information about the particular consumable, rather than merely the batch it is in (Griffith [0065]-[0066]), thereby providing more precise control of the consumables in the event of a recall.

Claim 108 is rejected under 35 U.S.C. 103 as being unpatentable over Goodnow in view of Matsumoto (US Pub. No. 2012/0329170).

Regarding claim 108, Goodnow discloses the consumable cassette of claim 96. Goodnow further discloses the test information ([0041]). The detection device is configured to determine, by comparing an actual reaction time of the consumable and the limit for consumable reaction time, whether a consumable reaction time is beyond limit (the detection device is not positively recited. However, given the proper test information, it appears that a detection device would be capable of determining whether a consumable reaction time is beyond limit).
	Goodnow fails to explicitly disclose that the test information comprises a limit for consumable reaction time.
	Matsumoto is in the analogous field of analyzing apparatuses comprising a testing unit (Matsumoto [0008]-[0009]). Matsumoto teaches test information that comprises a limit for consumable reaction time (Matsumoto; [0028], [0044]-[0045]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the test information in the consumable cassette of Goodnow to comprise a limit for consumable reaction time as in Matsumoto, as Matsumoto teaches that providing information relating to the reaction time of a test piece can ensure that a test piece is sufficiently reacted prior to analyzing the test results, thereby ensuring that the results are accurate (Matsumoto; [0028], [0044]-[0045]).

Claim 110 is rejected under 35 U.S.C. 103 as being unpatentable over Goodnow in view of Wu et al. (US Pub. No. 2011/0297557).

Regarding claim 110, Goodnow discloses the consumable cassette of claim 96. Goodnow further discloses the test information ([0041]). Goodnow further discloses that the detection device is configured to determine whether the sampling volume of the consumable is insufficient by comparing a calculated value of a pre-scanned data of the consumable by the detection instrument with the threshold for insufficient sampling volume (the detection device is not positively recited. However, given the proper test information, it appears that a detection device would be capable of determining whether a sampling volume of a consumable is insufficient).
	Goodnow fails to explicitly disclose that the test information comprises a threshold for insufficient sampling volume.
	Wu is in the analogous field of biosensors for testing (Wu; [0026], [0002]). Wu teaches test information that comprises a threshold for insufficient sampling volume (Wu; [0048], [0020]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the test information in the consumable cassette of Goodnow to be a threshold for insufficient sampling volume as in Wu, as Wu teaches that underfilling a test sensor with sample may provide an inaccurate analysis of the analyte in the sample (Wu [0020]).

Claim 112 is rejected under 35 U.S.C. 103 as being unpatentable over Goodnow in view of Zimmerle et al. (US Pub. No. 2015/0369747; hereinafter Zimmerle).

Regarding claim 112, Goodnow discloses the consumable cassette of claim 96. Goodnow further discloses the test information ([0041]). The detection device is configured to determine whether the consumable fails by comparing a calculated value of a control line data scanned by the detection instrument with the threshold for consumable failure (the detection device is not positively recited. However, given the proper test information, it appears that a detection device would be capable of determining whether a consumable fails by comparing with a threshold for consumable failure).
	Goodnow fails to explicitly disclose that the test information comprises a threshold for consumable failure.
	Zimmerle is in the analogous field of test strips (Zimmerle [0001]). Zimmerle teaches test information that comprises a threshold for consumable failure (Zimmerle; [0001], [0022], moisture contamination in test strips is suspected when color is detected in the strips after 20 seconds). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the test information in the consumable cassette of Goodnow to comprise a threshold for consumable failure as in Zimmerle, as Zimmerle teaches that a threshold for consumable failure will enable a user to determine if a consumable cassette has been contaminated and remove contaminated cassettes, thereby improving the accuracy of testing performed on the cassette (Zimmerle; [0022], [0002], [0005]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John McGuirk whose telephone number is (571)272-1949.  The examiner can normally be reached on M-F 8am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798